Exhibit 10.25

 

WAIVER AND AMENDMENT NO. 5

TO

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

WAIVER AND AMENDMENT NO. 5 (this “Amendment”), dated as of March 31, 2009, by
and among LIFETIME BRANDS, INC., (the “Borrower”), the several financial
institutions party hereto and HSBC BANK USA, NATIONAL ASSOCIATION, as
Administrative Agent for the Lenders.

RECITALS

A.        The Borrower, the Lenders, Citibank, N.A. and Wachovia Bank, National
Association, as Co-Documentation Agents, JPMorgan Chase Bank, N.A., as
Syndication Agent, and the Administrative Agent are parties to the Second
Amended and Restated Credit Agreement, dated as of October 31, 2006 (as it may
be amended, restated, supplemented or otherwise modified from time to time, the
“Credit Agreement”). Unless otherwise defined herein, all capitalized terms used
herein shall have the meanings ascribed to them in the Credit Agreement.

B.        The Borrower was not, as at December 31, 2008, in compliance with the
provisions of Sections 7.13, 7.15 and 7.18 of the Credit Agreement.

C.        The Borrower has (1) requested that the Administrative Agent and the
Required Lenders waive compliance by the Borrower with the requirements of
Sections 7.13, 7.15 and 7.18 of the Credit Agreement for the fiscal quarter
ending December 31, 2008 and (2) requested the Lenders to amend the Credit
Agreement in certain respects.

D.        The Administrative Agent has advised the Borrower that the
Super-Majority Lenders are willing to agree to its request on the terms and
subject to the conditions set forth in this Amendment.

Accordingly, in consideration of the foregoing, the parties hereto hereby agree
as follows:

1.         Waiver. The Administrative Agent and the Required Lenders hereby
waive non-compliance by the Borrower with the requirements of Sections 7.13,
7.15 and 7.18 of the Credit Agreement (as if effect on December 31, 2008) for
the period ended December 31, 2008; provided that such waiver (a) is limited to
the matters expressly stated in this Section 1 and (b) shall not be deemed to be
a waiver of any future non-compliance with Section 7.13, 7.15 or 7.18 of the
Credit Agreement or a waiver of any violations of any other provisions of the
Credit Agreement.

 

2.

Amendments to Credit Agreement.

(a)       Additional Definitions. Section 1.01 of the Credit Agreement is hereby
amended by adding the following new definitions in the appropriate alphabetical
order:

“Additional Guarantor” means Wallace Silversmiths de Puerto Rico Ltd., a Cayman
Islands company.

 

--------------------------------------------------------------------------------

 

“Adjusted Excess Availability” means, as of any date of determination, the
positive difference, if any, between (a) the Borrowing Base Amount as of such
date minus any Reserves and (b) the Aggregate Revolving Exposure as of such
date.

“Amendment No. 5” means Amendment No. 5 to Second Amended and Restated Credit
Agreement dated as of March 31, 2009 among the Borrower, the Lenders party
thereto and the Administrative Agent.

“Amendment No. 5 Effective Date” means March 31, 2009.

“Banking Services” each and any of the following bank services provided to any
Loan Party by any Lender or any of its Affiliates: (a) credit cards for
commercial customers (including, without limitation, “commercial credit cards”
and purchasing cards), (b) stored value cards and (c) treasury management
services (including, without limitation, controlled disbursement, automated
clearinghouse transactions, return items, overdrafts and interstate depository
network services).

“Banking Services Obligations” means of the Loan Parties means any and all
obligations of the Loan Parties, whether absolute or contingent and howsoever
and whensoever created, arising, evidenced or acquired (including all renewals,
extensions and modifications thereof and substitutions therefor) in connection
with Banking Services.

“Blocked Account Bank” means HSBC Bank USA, National Association, or any
successor thereto.

“Blocked Accounts” has the meaning set forth in Section 2.16(a).

“Borrower’s Account” has the meaning set forth in Section 2.09(g).

“Collateral Access Agreement” means an agreement in writing, in form and
substance satisfactory to the Co-Collateral Agents, from the lessor of premises
to the Borrower or any Guarantor, or any other Person (i) to whom any Collateral
(including Inventory, Equipment, bills of lading or other documents of title) is
consigned or (ii) who has custody, control or possession of any such Collateral
or (iii) is otherwise the owner or operator of any such premises on which any of
such Collateral is located, pursuant to which such lessor, consignee or other
Person acknowledges the Lien of the Administrative Agent in such Collateral,
agrees to waive any and all claims such lessor, consignee or other Person may,
at any time, have against such Collateral, whether for processing, storage or
otherwise, and agrees to permit the Co-Collateral Agents access to, and the
right to remain on, the premises of such lessor, consignee or other Person so as
to exercise the rights and remedies of the Agent and the Lenders and otherwise
deal with such Collateral, and which contains such other provisions as the
Co-Collateral Agents may require from time to time.

“Consultant” means Carl Marks & Co., Inc. or another restructuring consultant
reasonably acceptable to the Co-Collateral Agents.

 

- 3 -

 



 

--------------------------------------------------------------------------------

 

“Customs Broker” means the Persons selected by the Borrower after written notice
by the Borrower to the Co-Collateral Agents who are reasonably acceptable to the
Co-Collateral Agents to perform port of entry services to process Inventory
imported by the Borrower or any Guarantor from outside the United States of
America and to supply facilities, labor and materials to the Borrower in
connection therewith, provided that, as to each such Person (a) the
Administrative Agent shall have received a Collateral Access Agreement duly
authorized, executed and delivered by such Person, (b) such agreement is in full
force and effect and (c) such Person shall be in compliance in all material
respects with the terms thereof.

“Eligible Work in Process Inventory” means work in process Inventory
constituting the precious metals component of such Inventory that satisfies the
criteria set forth in the definition of “Eligible Inventory”.

“Excess Availability” means, as of any date of determination, the positive
difference, if any, between (a) the lesser of (i) the Aggregate Revolving
Commitment as of such date and (ii) the Borrowing Base Amount as of such date
minus any Reserves and (b) the Aggregate Revolving Exposure as of such date.

“Defaulting Lender” has the meaning set forth in Section 2.15(a).

“Lender Default” has the meaning forth in Section 2.15(a).

“Net Orderly Liquidation Value Percentage” means, as of any date with respect to
the determination of the relevant Borrowing Base Percentage of Eligible
Inventory or Eligible Work in Process Inventory, the percentage as of such date
assigned to the net orderly liquidation value of Eligible Inventory or Eligible
Work in Process Inventory, as the case may be, in the most recent appraisal of
the Loan Parties’ Inventory by an independent appraiser.

“Non-Defaulting Lenders” has the meaning set forth in Section 2.15(b).

“Reserves” means, as of any date of determination, such amounts as the
Co-Collateral Agents may from time to time establish and revise in good faith
based on the lending practices of the Co-Collateral Agents upon notice in the
case of additional categories of Reserves (provided no Default has occurred and
is continuing, of not less than two (2) days) to the Borrower, reducing the
amount of Loans and Letters of Credit which would otherwise be available to the
Borrower under the lending formulas provided for herein. Such amounts may
include, but shall not be limited to, amounts: (a) to reflect events,
conditions, contingencies or risks, which, as determined by the Co-Collateral
Agents in good faith, adversely affect or have a reasonable likelihood of
adversely affecting either (i) the Accounts Receivable, the Inventory or the
value thereof, (ii) the assets or business operations of the Borrower or (iii)
the Liens and other rights of the Lenders or the Administrative Agent in the
Collateral (including the enforceability, perfection, priority and ranking
thereof); (b) to reflect the Co-Collateral Agents’ good faith belief that any
collateral report or financial information furnished by or on behalf of the
Borrower or the Guarantors to the Administrative Agent or any Lender is
incomplete, inaccurate or misleading; (c) in respect of any state of facts which
the Co-Collateral Agents determine in good  faith constitutes a Default; (d) to
reflect the amount of any dilution in respect of the Eligible Accounts,
inventory shrinkage or any liabilities of the Borrower (including, without
limitation, liabilities for unpaid Taxes, workers’ compensation, wages, employee
withholdings or deductions, amounts owed to suppliers or workmen) which pursuant
to any applicable laws, rules or regulations of any Governmental Authority may
result in the imposition of a Lien capable of ranking senior to or pari passu
with the Lien of the Administrative Agent; (e) to reflect accrued and unpaid
royalties, fees or other charges payable by the Borrower or any Guarantor in
respect of licenses or other agreements to use Intellectual Property owned by
third parties; (f) to reflect any rental payments (covering a period of three
(3) months) or other charges or other amounts (for such three-month period)
which may at any time be payable to lessors of real or personal property at or
in which Inventory or records of any Loan Party are located and with respect to
which the Administrative Agent shall not have received a Collateral Access
Agreement; (g) to reflect freight, duty or other similar charges which may at
any time arise in connection with in-transit Inventory; or (h) in respect of
Banking Services and Hedging Agreements.

 

- 3 -

 



 

--------------------------------------------------------------------------------

 

“Settlement Date” means the Amendment No. 5 Effective Date and thereafter
Tuesday of each week, unless such day is not a Business Day in which case it
shall be the next succeeding Business Day, and every other Business Day
designated by the Administrative Agent as a “Settlement Date” by notice from the
Administrative Agent to each Lender.

“Tax Refund” means the income tax refund of the Borrower in an amount to be set
forth on IRS Form 1139 prepared by Ernst & Young LLP in respect of federal
income taxes for the Borrower’s 2008 fiscal year.

“Tax Refund Amount” means, (a) during the period from (i) the date of receipt by
the Administrative Agent of a copy of the Form 1139 filed with the Internal
Revenue Service by the Borrower in respect of the Tax Refund and copies of Forms
8302 and 8821 or such other relevant Internal Revenue Service forms necessary to
be filed with the Internal Revenue Service (as so filed) in order for the Tax
Refund to be paid directly into a Blocked Account and for notices from the
Internal Revenue Service denying or reducing the amount of the Tax Refund be
delivered to the Administrative Agent,to (ii) the earlier to occur of
(A) September 30, 2009 and (B) the date on which the Borrower receives the Tax
Refund, an amount equal to the lesser of 75% of the Tax Refund and $9,000,000
and (b) thereafter, $0.00.

“Week” means the time period commencing with the opening of business on a Monday
and ending on the end of business the following Sunday.

(b)       Alternate Base Rate. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Alternate Base Rate” in its entirety and
substituting the following therefor:

“Alternate Base Rate” means, on any date, a variable rate of interest per annum
equal to the greatest of (a) the highest of the “prime rate,” “reference rate,”
“base rate” or other similar rate as determined by the Administrative Agent (or
any successor to the Administrative Agent) announced from time to time by HSBC
Bank USA, National Association (or any successor to HSBC Bank USA, National
Association) (with the understanding that any such rate may merely be a
reference rate and may not necessarily represent the lowest or best rate
actually charged to any customer by such bank), (b) the Federal Funds Open Rate
plus one percent (1.0%) and (c) the 30-Day LIBOR Rate plus one percent (1.0%).
For purposes of this definition: (i) “Federal Funds Open Rate” shall mean, for
any day, the rate per annum determined by the Administrative Agent in accordance
with its usual procedures (which determination shall be conclusive absent
manifest error) to be the Open Rate for federal funds transactions as of the
opening of business for federal funds transactions among members of the Federal
Reserve System arranged by federal funds brokers on such day, as quoted by
Garvin Guybutler, any successor entity thereto, or any other broker selected by
the Administrative Agent, as set forth on the applicable Telerate display page;
provided that if such day is not a Business Day, the Federal Funds Open Rate for
such day shall be the Open Rate on the immediately preceding Business Day, or if
no such rate shall be quoted by a federal funds broker at such time, such other
rate as determined by the Administrative Agent in accordance with its usual
procedures; (ii) “30-Day LIBOR Rate” shall mean, for any day, the rate per annum
determined by the Administrative Agent by dividing (x) the Published Rate by (y)
a number equal to 1.00 minus the percentage prescribed by the Federal Reserve
for determining the maximum reserve requirements with respect to any
eurocurrency funding by banks on such day; and “Published Rate” shall mean the
rate of interest published each Business Day in The Wall Street Journal “Money
Rates” listing under the caption “London Interbank Offered Rates” for a one
month period (or, if no such rate is published therein for any reason, then the
Published Rate shall be the eurodollar rate for a one month period as published
in another publication determined by the Administrative Agent). 

 

- 4 -

 



 

--------------------------------------------------------------------------------

 

(c)       Applicable Margin. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Applicable Margin” in its entirety and
substituting the following therefor:

“Applicable Margin” means (a) with respect to ABR Borrowings and Swing Line
Borrowings, 3.00%, (b) with respect to Eurodollar Borrowings, 4.00% and (c) with
respect to the Commitment Fees, 0.50%.

(d)       Borrowing Base Amount. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Borrowing Base Amount” in its entirety
and substituting the following therefor:

“Borrowing Base Amount”means, as of any date of determination, a sum equal to
(a) the Borrowing Base Percentage of Eligible Receivables plus (b) the lesser of
(i) the Borrowing Base Percentage of Eligible Inventory and (ii) the Eligible
Inventory Amount as of such date plus (c) the lesser of (i) $25,000,000 and
(ii) the Trademark OLV Amount as of such date plus (d) the Tax Refund Amount as
of such date plus (e) the lesser of (i) $2,000,000 and (ii) the Borrowing Base
Percentage of Eligible Work in Process Inventory as of such date.

(e)       Borrowing Base Certificate. Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Borrowing Base Certificate” in its
entirety and substituting the following therefor:

 

- 5 -

 



 

--------------------------------------------------------------------------------

 

“Borrowing Base Certificate” means a certificate in substantially the form of
Exhibit A to Amendment No. 5, duly executed by a Financial Officer of the
Borrower and delivered to the Administrative Agent, appropriately completed, by
which such Financial Officer shall certify to the Administrative Agent the
Borrowing Base Amount and the calculation thereof as of the date of such
certificate.

(f)        Borrowing Base Percentage. Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Borrowing Base Percentage” in its
entirety and substituting the following therefor:

“Borrowing Base Percentage” means (a) with respect to Eligible Receivables, 85%,
(b) with respect to Eligible Inventory, (i) during the period from the Amendment
No. 5 Effective Date to and including June 30, 2009, 90% of the Net Orderly
Liquidation Value Percentage with respect to Eligible Inventory as of the date
of determination of the Borrowing Base Percentage, and (ii) from and after July
1, 2009, 85% of the Net Orderly Liquidation Value Percentage with respect to
Eligible Inventory as of the date of determination of the Borrowing Base
Percentage, and (c) with respect to Eligible Work in Process Inventory, 85% of
the Net Orderly Liquidation Value Percentage with respect to Eligible Work in
Process Inventory as of the date of determination of the Borrowing Base
Percentage. Subject to the provisions of Section 10.02(b), the Borrowing Base
Percentage with respect to each category of assets may be increased or decreased
by the Co-Collateral Agents at any time and from time to time in the exercise of
good faith and based upon the lending practices of the Co-Collateral Agents,
consistent with criteria customary in the commercial finance industry generally.
The Administrative Agent shall give the Borrower not less than two (2) Business
Days prior written notice of its determination to decrease the Borrowing Base
Percentage of any category of assets. The Borrower consents to any such
increases or decreases and acknowledge that decreasing the Borrowing Base
Percentage or increasing or imposing reserves may limit or restrict the
Extensions of Credit requested by the Borrower.

(g)       Eligible Inventory. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Eligible Inventory” in its entirety and
substituting the following therefor:

“Eligible Inventory” means Inventory (other than Eligible Work in Process
Inventory) located in the United States of America or in transit as provided in
clause (e) below subject to a fully perfected first priority security interest
in favor of the Administrative Agent, for the ratable benefit of the Secured
Parties, pursuant to the Security Agreement which is not on consignment from any
third party and which conforms to the representations and warranties contained
in the Security Agreement. Notwithstanding the foregoing, “Eligible Inventory”
shall not include (a) obsolete or damaged Inventory, (b) Inventory consisting of
samples, promotional, marketing, packaging or shipping materials or supplies or
otherwise not of a type held for sale in the ordinary course of the Borrower’s
or a Guarantor’s business, (c) Inventory not saleable within one year from the
date of acquisition or creation thereof, (d) Inventory to be returned to
suppliers, (e) any Inventory at premises other than those owned and controlled
by the Borrower or any Guarantor except (i) any Inventory that would otherwise
be Eligible Inventory at locations that are leased by the Borrower or any
Guarantor (including public warehouse facilities at which the Borrower’s
Inventory is

 

- 6 -

 



 

--------------------------------------------------------------------------------

 

segregated from property of third parties) may nevertheless be considered
Eligible Inventory if the Administrative Agent shall have received a Collateral
Access Agreement, duly authorized, executed and delivered by the owner and
lessor of such premises, and (ii) Inventory which would otherwise be Eligible
Inventory having a value of up to (x) $10,000,000 divided by (y) the Borrowing
Base Percentage for Eligible Inventory in effect on the date of determination of
Eligible Inventory and that is located outside of the United States of America
and in transit to either the premises of a Customs Broker in the United States
of America or premises of the Borrower or any Guarantor in the United States of
America which are either owned and controlled by the Borrower or such Guarantor
or leased by the Borrower or such Guarantor (but only if the Administrative
Agent shall have received a Collateral Access Agreement, duly authorized,
executed and delivered by the owner and lessor of such premises, as the case may
be), provided that (A) the Administrative Agent has a first priority perfected
Lien upon, and control and possession of, all originals of documents of title
with respect to such Inventory, (B) the Administrative Agent has received (I) a
Collateral Access Agreement, duly authorized, executed and delivered by the
Customs Broker handling the shipping and delivery of such Inventory, (II) a copy
of the certificate of marine cargo insurance in connection therewith in which
the Administrative Agent has been named as an additional insured and loss payee
in a manner acceptable to the Administrative Agent and (III) a copy of the
invoice and manifest with respect thereto and (C) such Inventory is not subject
to any Letter of Credit, (D) the Borrower shall have caused all bills of lading
and other documents of title relating to the goods being purchased by it which
are outside the United States of America and in transit to such premises to name
the Borrower as consignee, unless and until the Co-Collateral Agents may direct
otherwise or, in the event that the Co-Collateral Agents shall have so directed,
from time to time as the Co-Collateral Agents may direct, the Borrower shall
have caused the Administrative Agent or such other financial institution or
other Person as the Co-Collateral Agents may specify to be named as consignee,
it being understood, without limiting any other rights of the Administrative
Agent, the Co-Collateral Agents or any Lender hereunder, at any time on or after
the occurrence of a Default, and for so long as the same is continuing, the
Administrative Agent shall have the right to endorse and negotiate on behalf of,
and as attorney-in-fact for, the Borrower and the Guarantors any bill of lading
or other document of title with respect to such goods naming the Borrower or any
Guarantor as consignee to the Administrative Agent; (E) three (3) originals of
each bill of lading or other document of title which, unless and until the
Co-Collateral Agents shall direct otherwise, shall have been delivered as
follows: (I) one (1) original to such Customs Broker as the Borrower may specify
(so long as the Administrative Agent has received a Collateral Access Agreement
duly authorized, executed and delivered by such Customs Broker) and (II) two (2)
originals sent to the Administrative Agent or to such other Person as the
Administrative Agent may designate for such purpose; (F) the Borrower shall have
obtained a copy (but not the originals) of such bill of lading and other
documents of title from the Customs Broker; and (G) the Borrower shall have
caused all bills of lading or other documents of title relating to goods
purchased by the Borrower or any Guarantor which are outside the United States
of America and in transit to the premises of the Borrower or such Guarantor or
the premises of a Customs Broker in the United States of America to be issued in
a form so as to constitute negotiable documents as such term is defined in the
Uniform Commercial Code; (f) Inventory that is subject to any licensing, patent,
royalty, trademark, trade name or copyright agreement with any third party from

 

- 7 -

 



 

--------------------------------------------------------------------------------

 

whom the Borrower or any Guarantor has received notice of a dispute in respect
of any such agreement or with respect to which the Administrative Agent has not
obtained a Collateral Access Agreement, duly authorized, executed and delivered
by such third party and (g) except as expressly provided in clause (e) above
with respect to Inventory in transit and except for Eligible Work in Process
Inventory of the Additional Guarantor located in Puerto Rico, Inventory which is
not located on the Borrower’s or a Guarantor’s owned or leased premises in the
United States of America.

(h)       Grid Effectiveness Date. Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Grid Effectiveness Date” in its
entirety.

(i)        Interest Coverage Ratio. Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Interest Coverage Ratio” in its
entirety.

(j)        Leverage Ratio. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Leverage Ratio” in its entirety.

(k)       LIBO Rate. Section 1.01 of the Credit Agreement is hereby amended by
deleting the definition of “LIBO Rate” in its entirety and the following
substituted therefor:

“LIBO Rate” means, with respect to any Eurodollar Borrowing, for any Interest
Period applicable thereto, the greater of (a) one and three-quarters percent
(1.75%) and (b) a rate of interest per annum, as determined by the
Administrative Agent, equal to the rate for deposits in dollars for a period
comparable to such Interest Period which appears on the Reuters Page LIBOR01 (or
such other page as may replace LIBOR01 on the Reuters Monitor Money Rates
Service for the purpose of displaying such rates or such other service as may be
nominated by the British Bankers Association, for the purpose of displaying
London interbank offered rates for dollar deposits) as of 11:00 a.m., London
time, on the day that is two Business Days prior to the first day of such
Interest Period. If such rate does not appear on Reuters Page LIBOR01 (or such
other replacement page), LIBO Rate shall be the rate per annum (rounded, if
necessary, to the nearest one hundred-thousandth of a percentage point) at which
deposits in dollars are offered by four major banks in the London interbank
market at approximately 11:00 a.m., London time, on the day that is two Business
Days prior to the first day of such Interest Period to prime banks in the London
interbank market for a period of one month commencing on the first day of such
Interest Period in an amount comparable to the principal amount of such
Eurodollar Borrowing. The Administrative Agent will request the principal London
office of each such bank to provide a quotation of its rate. If at least two
such quotations are provided as requested, the rate for such Interest Period
shall be the arithmetic mean of the quotations. If fewer than two quotations are
provided as requested, the rate for such Interest Period shall be the arithmetic
mean of the rates quoted by major banks in New York City, selected by the
Administrative Agent, at approximately 11:00 a.m., New York City time, on the
date that is two Business Days prior to the first day of such Interest Period
for loans in dollars to leading European banks for a period of one month
commencing on the first day of such Interest Period in an amount comparable to
such Eurodollar Borrowing. In the event that the Administrative Agent is unable
to obtain any such quotation as provided above, it shall be deemed that LIBO
Rate pursuant to a Eurodollar Borrowing cannot be determined.

 

- 8 -

 



 

--------------------------------------------------------------------------------

 

(l)        Permitted Acquisition. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Permitted Acquisition” in its entirety
and the following substituted therefor:

“Permitted Acquisition” means the purchase, holding or acquisition of (including
pursuant to any merger) any Capital Stock, evidences of indebtedness or other
securities (including any option, warrant or other right to acquire any of the
foregoing) of any other Person, or the purchase or acquisition of (in one
transaction or a series of transactions (including pursuant to any merger)) any
assets of any other Person constituting a business unit (each an “acquisition”),
provided that, (a) at the time thereof and immediately after giving effect
thereto no Default shall have occurred and be continuing, (b) the aggregate
amount of consideration paid, and Indebtedness assumed, by the Borrower and the
Subsidiaries in connection with all such acquisitions made during the period
from and after the Amendment No. 5 Effective Date shall not exceed $5,000,000,
(c) such Person or business unit, as the case may be, is in substantially the
same business as the Borrower, (d) the Managing Person of such Person shall have
approved or recommend such acquisition, (e) the Borrower shall have complied
with the provisions of Section 6.11 with respect to such Person or assets and
(f) before and immediately after giving effect to such acquisition (i) the Fixed
Charge Coverage Ratio shall be not less than 1.50:1 and (ii) Excess Availability
shall be not less than $50,000,000.

(m)      Obligations. Section 1.01 of the Credit Agreement is hereby amended by
deleting the phrase “unless otherwise agreed upon in writing by the Lenders,” in
clause (c) of the definition of “Obligations” and adding a new clause (d)
thereto to read in its entirety as follows:

and (d) all Banking Services Obligations.

(n)       Revolving Maturity Date. Section 1.01 of the Credit Agreement is
hereby amended by deleting the definition of “Revolving Maturity Date” in its
entirety and the following substituted therefor:

“Revolving Maturity Date” means January 31, 2011.

(o)       Swing Line Commitment. Section 1.01 of the Credit Agreement is hereby
amended by deleting the reference to “$0.00” in the definition of “Swing Line
Commitment” and substituting “$5,000,000” therefor.

(p)       Telerate Page 3750. Section 1.01 of the Credit Agreement is hereby
amended by deleting the definition of “Telerate Page 3750” in its entirety.

(q)       Commitments. Section 2.01 of the Credit Agreement is hereby amended by
deleting the first sentence thereof in its entirety and the substituting the
following therefor:

Subject to the terms and conditions set forth herein, each Lender having a
Revolving Commitment agrees to make Revolving Loans to the Borrower from time to
time during the Availability Period in an aggregate principal amount up to an
amount that will not result in such Lender’s Revolving Exposure exceeding such
Lender’s Revolving Commitment; provided that no Lender shall be permitted or
required to make Revolving Loans to the Borrower in excess of an aggregate
principal amount equal to (i) the lesser of (A) an amount that will not result
in such Lender’s Revolving Exposure exceeding such Lender’s Revolving Commitment
and (B) such Lender’s Commitment Percentage of the Borrowing Base Amount minus
(ii) such Lender’s Commitment Percentage of any Reserves.

 

- 9 -

 



 

--------------------------------------------------------------------------------

 

(r)        Swing Line Loans. Section 2.05(a) of the Credit Agreement is hereby
amended by deleting the proviso thereto in its entirety and substituting the
following therefor:

provided that (i) immediately after making each Swing Line Loan, (A) the
aggregate outstanding principal balance of the Swing Line Loans will not exceed
the Swing Line Commitment and (B) the Aggregate Revolving Exposure will not
exceed (I) the lesser of (x) the Aggregate Revolving Commitment and (y) the
Borrowing Base Amount minus (II) any Reserves, (ii) prior thereto or
simultaneously therewith the Borrower shall have borrowed Revolving Loans, (iii)
no Lender shall be in default of its obligations under this Agreement and (iv)
no Credit Party shall have notified the Swing Line Lender and the Borrower in
writing at least one Business Day prior to the Borrowing Date with respect to
such Swing Line Loan, that the conditions set forth in Section 5.02 have not
been satisfied and such conditions remain unsatisfied as of the requested time
of the making such Swing Line Loan.

(s)       Prepayment of Loans. Section 2.08 of the Credit Agreement is hereby
amended by adding a new Section 2.08(g) thereto to read in its entirety as
follows:

(g) Immediately upon receipt of the proceeds of the Tax Refund, the Borrower
shall prepay Revolving Borrowings in an amount equal to the amount of the Tax
Refund actually received by the Borrower by depositing such proceeds in a
Blocked Account.

(t)        Payments Generally; Pro Rata Treatment; Sharing of Setoff. Section
2.09 of the Credit Agreement is hereby amended by adding new Sections 2.09(f),
2.09(g) and 2.09(h) thereto to read in their entirety as follows:

(f)        Notwithstanding anything in the contrary in Section 2.09(b) or in the
Security Agreement, any proceeds of Collateral received by the Administrative
Agent (i) not constituting either (A) a specific payment of principal, interest,
fees or other sum payable under the Loan Documents (which shall be applied as
specified by the Borrower), (B) a mandatory prepayment (which shall be applied
in accordance with Section 2.08) or (C) amounts to be applied from the Blocked
Accounts (which shall be applied in accordance with Section 2.16) or (ii) after
an Event of Default has occurred and is continuing and the Administrative Agent
so elects or the Required Lenders so direct, such funds shall be applied ratably
first, to pay any fees, indemnities, or expense reimbursements including amounts
then due to the Administrative Agent and the Issuer from the Borrower (other
than in connection with Banking Services or Hedging Agreements), second, to pay
any fees or expense reimbursements then due to the Lenders from the Borrower
(other than in connection with Banking Services or Hedging Agreements), third,
to pay interest then due and payable on the Loans ratably, fourth, to prepay
principal on the Loans and unreimbursed Reimbursement Obligations ratably,
fifth, to pay an amount to the Administrative Agent equal to one hundred five
percent (105%) of the aggregate undrawn face amount of all outstanding Letters
of Credit and the aggregate amount of any

 

- 10 -

 



 

--------------------------------------------------------------------------------

 

unpaid Letter of Credit Exposure, to be held as cash collateral pursuant to
Section 2.12, sixth, to payment of any amounts owing with respect to Banking
Services and Hedging Agreements, and seventh, to the payment of any other
Obligation due to the Administrative Agent or any Lender by the Borrower.
Notwithstanding anything to the contrary contained in this Agreement, unless so
directed by the Borrower, or unless a Default is in existence, neither the
Administrative Agent nor any Lender shall apply any payment which it receives to
any Eurodollar Loan, except (x) on the expiration date of the Interest Period
applicable to any such Eurodollar Loan or (y) in the event, and only to the
extent, that there are no outstanding ABR Loans and, in any such event, the
Borrower shall pay the break funding payment required in accordance with Section
3.06. The Administrative Agent and the Lenders shall have the continuing and
exclusive right to apply and reverse and reapply any and all such proceeds and
payments to any portion of the Obligations.

(g) The Administrative Agent shall maintain, in accordance with its customary
procedures, a loan account (the “Borrower’s Account”) in the name of the
Borrower in which shall be recorded the date and amount of each Extension of
Credit made by the Lenders and the date and amount of each payment in respect
thereof; provided that the failure by the Administrative Agent to record the
date and amount of any Extension of Credit shall not adversely affect the
obligations of the Borrower to repay the Extensions of Credit in accordance with
the terms of this Agreement. Each month, the Administrative Agent shall send to
the Borrower a statement showing the accounting for the Extensions of Credit
made, payments made or credited in respect thereof, and other transactions
between the Lenders and the Borrower during such month. The monthly statements
shall be deemed correct and binding upon the Borrower in the absence of manifest
error and shall constitute an account stated between the Lenders and the
Borrower unless the Administrative Agent receives a written statement of the
Borrower’s specific exceptions thereto within thirty (30) days after such
statement is received by the Borrower. The records of the Administrative Agent
with respect to the loan account shall be conclusive evidence absent manifest
error of the amounts of Extensions of Credit and other charges thereto and of
payments applicable thereto.

(h) The Borrower recognizes that the amounts evidenced by checks, notes, drafts
or any other items of payment relating to and/or proceeds of Collateral may not
be collectible by the Administrative Agent on the date received. In
consideration of the Administrative Agent’s agreement to conditionally credit
the Borrower’s Account as of the Business Day on which the Administrative Agent
receives those items of payment, the Borrower agrees that, in computing the
charges under this Agreement, all items of payment shall be deemed applied by
the Administrative Agent on account of the Obligations on (i) the Business Day
the Administrative Agent receives such payments via wire transfer or electronic
depository check or (ii) in the case of payments received by the Administrative
Agent in any other form, the Business Day such payment constitutes good funds in
the Administrative Agent’s account. The Administrative Agent shall not, however,
be required to credit the Borrower’s Account for the amount of any item of
payment which is unsatisfactory to the Administrative Agent and the
Administrative Agent may charge the Borrower’s Account for the amount of any
item of payment which is returned to the Administrative Agent unpaid.

 

- 11 -

 



 

--------------------------------------------------------------------------------

 

(u)       Optional Increase in Commitments. Section 2.10 of the Credit Agreement
is hereby deleted in its entirety and [Intentionally Deleted] substituted
therefor.

(v)       Letters of Credit. The first sentence of Section 2.11(a) of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:

The Borrower may request the Issuer to issue letters of credit (the “Letters of
Credit”; each, individually, a “Letter of Credit”) during the period from the
Effective Date to the thirtieth Business Day prior to the Revolving Maturity
Date, provided that immediately after the issuance of each Letter of Credit (i)
the Letter of Credit Exposure of all Lenders would not exceed the Letter of
Credit Commitment, (ii) the Letter of Credit Exposure of all Lenders with
respect to (A) trade or commercial documentary Letters of Credit shall not
exceed $20,000,000 and (B) standby Letters of Credit shall not exceed
$10,000,000 and (iii) the Aggregate Revolving Exposure would not exceed (A) the
lesser of (x) the Aggregate Revolving Commitment and (y) the Borrowing Base
Amount minus (B) any Reserves.

(w)      Manner of Borrowing and Payment; Defaulting Lender; Certain Provisions
Concerning the Collateral. Article 2 of the Credit Agreement is hereby amended
by adding new Sections 2.14, 2.15 and 2.16 thereto to read in their entirety as
follows:

 

Section 2.14

Manner of Borrowing and Payment

(a)     (i) Notwithstanding anything to the contrary contained in Section
2.04(a), 2.05 or 2.09(b), commencing with the first Business Day following the
Amendment No. 5 Effective Date, each Revolving Borrowing shall first be advanced
by the Swing Line Lender as a Swing Line Loan and each payment by the Borrower
on account of Revolving Loans shall be applied first to Swing Line Loans
advanced by the Swing Line Lender. On or before 1:00 p.m. (New York time) on
each Settlement Date commencing with the first Settlement Date following the
Amendment No. 5 Effective Date, the Administrative Agent and the Lenders shall
make certain payments as follows: (A) if the aggregate amount of new Swing Line
Loans made during the preceding Week (if any) exceeds the aggregate amount of
repayments applied to outstanding Swing Line Loan and Revolving Loans during
such preceding Week, then each Lender shall provide the Administrative Agent
with funds in an amount equal to its applicable Commitment Percentage of the
difference between (I) such new Swing Line Loans and (II) such repayments, which
funds shall be deemed to be proceeds of Revolving Loans made by the Lenders
(regardless of whether the conditions set forth in Section 5.02 have been
satisfied) and (B) if the aggregate amount of repayments applied to outstanding
Swing Line Loans during such Week exceeds the aggregate amount of new Swing Line
Loans made during such Week, then the Administrative Agent shall provide each
Lender with funds in an amount equal to its applicable Commitment Percentage of
the difference between (I) such repayments and (II) such Swing Line Loans.

(ii)    Each Lender shall be entitled to earn interest at the applicable
interest rate on outstanding Revolving Loans which it has funded.

(iii)   Promptly following each Settlement Date, the Administrative Agent shall
submit to each Lender a certificate with respect to payments received and Swing
Line Loans made during the Week immediately preceding such Settlement Date. Such
certificate of the Administrative Agent shall be conclusive in the absence of
manifest error.

 

- 12 -

 



 

--------------------------------------------------------------------------------

 

(b)    Unless the Administrative Agent shall have been notified by telephone,
confirmed in writing, by any Lender that such Lender will not make the amount
which would constitute its applicable Commitment Percentage of the Revolving
Loans available to the Administrative Agent, the Administrative Agent may (but
shall not be obligated to) assume that such Lender shall make such amount
available to the Administrative Agent on the next Settlement Date and, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. The Administrative Agent will promptly notify the Borrower of its
receipt of any such notice from a Lender. If such amount is made available to
the Administrative Agent on a date after such next Settlement Date, such Lender
shall pay to the Administrative Agent on demand an amount equal to the product
of (i) the daily average Federal Funds Rate (computed on the basis of a year of
360 days) during such period as quoted by the Administrative Agent, times (ii)
such amount, times (iii) the number of days from and including such Settlement
Date to the date on which such amount becomes immediately available to the
Administrative Agent. A certificate of the Administrative Agent submitted to any
Lender with respect to any amounts owing under this Section 2.14(b) shall be
conclusive, in the absence of manifest error. If such amount is not in fact made
available to the Administrative Agent by such Lender within three (3) Business
Days after such Settlement Date, the Administrative Agent shall be entitled to
recover such an amount, with interest thereon at the rate per annum then
applicable to such Revolving Loans hereunder, on demand from the Borrower;
provided that the Administrative Agent’s right to such recovery shall not
prejudice or otherwise adversely affect the Borrower’s rights (if any) against
such Lender.

(c)     Any sums expended by the Administrative Agent or any Lender due to the
Borrower’s failure to perform or comply with its obligations under this
Agreement or any other Loan Document including, without limitation, the
Borrower’s obligations under Sections 2.16, 6.04, 6.06(b) or 6.10, may be
charged to the Borrower’s Account as a Revolving Loan maintained as an ABR Loan
and added to the Obligations

 

Section 2.15

Defaulting Lender

(a)     Notwithstanding anything to the contrary contained herein, in the event
any Lender (i) has failed or refused (which failure or refusal constitutes a
breach by such Lender of its obligations under this Agreement) to make available
its portion of any Extension of Credit or (ii) notifies either the
Administrative Agent or the Borrower that it does not intend to make available
its portion of any Extension of Credit (if the actual refusal would constitute a
breach by such Lender of its obligations under this Agreement) (each, a “Lender
Default”), all rights and obligations hereunder of such Lender (a “Defaulting
Lender”) as to which a Lender Default is in effect and of the other parties
hereto shall be modified to the extent of the express provisions of this Section
2.15 while such Lender Default remains in effect.

(b)       Extensions of Credit shall be incurred pro rata from Lenders (the
“Non-Defaulting Lenders”) which are not Defaulting Lenders based on their
respective Commitment Percentages, and no Commitment Percentage of  any Lender
or any pro rata share of any Extension of Credit required to be advanced by any
Lender shall be increased as a result of such Lender Default. Amounts received
in respect of principal of any type of Extension of Credit shall be applied to
reduce the applicable Extensions of Credit of each Lender

 

- 13 -

 



 

--------------------------------------------------------------------------------

 

 (other than any Defaulting Lender) pro rata based on the aggregate of the
outstanding Extensions of Credit of that type of all Lenders at the time of such
application; provided that the Administrative Agent shall not be obligated to
transfer to a Defaulting Lender any payments received by the Administrative
Agent for the Defaulting Lender’s benefit, nor shall a Defaulting Lender be
entitled to the sharing of any payments hereunder (including any principal,
interest or fees). Any amount payable to a Defaulting Lender hereunder (whether
on account of principal, interest, fees or otherwise) shall, in lieu of being
distributed to such Defaulting Lender, be retained by the Administrative Agent
in a segregated account and, subject to any applicable requirements of law, be
applied at such time or times as may be determined by the Administrative Agent
(i) first, to the payment of any amounts owing by such Defaulting Lender to the
Administrative Agent hereunder, (ii) second, pro rata, to the payment of any
amounts owing by such Defaulting Lender to the Issuer or Swing Line Lender
hereunder, (iii) third, if so determined by the Administrative Agent or
requested by an Issuer or Swing Line Lender, to be held in such account as cash
collateral for future funding obligations of the Defaulting Lender of any
participating interest in any Swing Line Loan or Letter of Credit, (iv) fourth,
to the funding of any Loan in respect of which such Defaulting Lender has failed
to fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent, (v) fifth, if so determined by the Administrative Agent
and the Borrower, held in such account as cash collateral for future funding
obligations of the Defaulting Lender of any Loans under this Agreement, (vi)
sixth, to the payment of any amounts owing to the Lenders or the Issuer or the
Swing Line Lender as a result of any judgment of a court of competent
jurisdiction obtained by any Lender or the Issuer or the Swing Line Lender
against such Defaulting Lender as a result of such Defaulting Lender’s breach of
its obligations under this Agreement, (vii) seventh, to the payment of any
amounts owing to the Borrower as a result of any judgment of a court of
competent jurisdiction obtained by the Borrower against such Defaulting Lender
as a result of such Defaulting Lender’s breach of its obligations under this
Agreement, and (viii) eighth, to such Defaulting Lender or as otherwise directed
by a court of competent jurisdiction; provided that if such payment is (x) a
prepayment of the principal amount of any Loans or reimbursement obligations in
respect of Reimbursement Obligations for which a Defaulting Lender has funded
its participation obligations and (y) made at a time when the conditions set
forth in Section 5.02 are satisfied, such payment shall be applied solely to
prepay the Loans of, and reimbursement obligations owed to, all non-Defaulting
Lenders pro rata prior to being applied to the prepayment of any Loans, or
reimbursement obligations owed to, any Defaulting Lender.

(c)     A Defaulting Lender shall not be entitled to give instructions to the
Administrative Agent or to approve, disapprove, consent to or vote on any
matters relating to this Agreement and the other Loan Documents. All amendments,
waivers and other modifications of this Agreement and the other Loan Documents
may be made without regard to a Defaulting Lender and, for purposes of the
definition of “Required Lenders” and “Super-Majority Lenders”, a Defaulting
Lender shall be deemed not to be a Lender and not to have either Extension of
Credit outstanding or a Commitment Percentage.

 

- 14 -

 



 

--------------------------------------------------------------------------------

 

(d)    Other than as expressly set forth in this Section 2.15, the rights and
obligations of a Defaulting Lender (including the obligation to indemnify the
Administrative Agent) and the other parties hereto shall remain unchanged.
Without limiting the foregoing, the existence of a Defaulting Lender shall not
affect the obligations of the Borrower and the other Loan Parties to the
Non-Defaulting Lenders, the Issuer, the Swing Line Lender or others under this
Agreement or the other Loan Documents. Nothing in this Section 2.15 shall be
deemed to release any Defaulting Lender from its obligations under this
Agreement and the other Loan Documents, shall alter such obligations, shall
operate as a waiver of any default by such Defaulting Lender hereunder, or shall
prejudice any rights which the Borrower, the Administrative Agent, the Issuer or
any Lender may have against any Defaulting Lender as a result of any default by
such Defaulting Lender hereunder.

(e)     In the event a Defaulting Lender retroactively cures to the satisfaction
of the Administrative Agent the breach which caused a Lender to become a
Defaulting Lender, such Defaulting Lender shall no longer be a Defaulting Lender
and shall be treated as a Lender under this Agreement.

 

Section 2.16

Certain Provisions Concerning the Collateral

(a)     The Borrower shall establish and maintain, at its expense, block
accounts or lockbox and related blocked accounts (collectively, the “Blocked
Accounts”) as the Co-Collateral Agents may require with the Blocked Account Bank
or such other bank or banks as may be selected by the Borrower and be acceptable
to the Co-Collateral Agents into which the Borrower shall immediately deposit
all payments on Accounts Receivable and all payments constituting proceeds of
Inventory or other Collateral received by it in the identical form in which such
payments were made, whether by cash, check or other manner. The Borrower shall
instruct each of its account debtors to remit all payments with respect to
Accounts Receivable to the Blocked Accounts. The Borrower, the Administrative
Agent and the Blocked Account Bank shall enter into an agreement in form and
substance acceptable to the Co-Collateral Agents directing the Blocked Account
Bank to transfer such funds so deposited to the Administrative Agent, either to
any account maintained by the Administrative Agent at the Blocked Account Bank
or by wire transfer to appropriate account(s) of the Administrative Agent for
application to the Obligations in accordance with Section 2.09(b). All funds
deposited in a Blocked Account shall immediately become the property of the
Administrative Agent and the Borrower shall obtain the agreement by the Blocked
Account Bank to waive any offset rights against the funds so deposited. None of
the Administrative Agent, any Co-Collateral Agent or any Lender assumes any
responsibility for any Blocked Account arrangement, including without
limitation, any claim of accord and satisfaction or release with respect to
deposits accepted by any bank thereunder.

(b)    Each Loan Party will, at such Loan Party’s sole cost and expense, but on
the Administrative Agent’s behalf and for the Administrative Agent’s account,
collect as the Administrative Agent’s property and in trust for the
Administrative Agent all amounts received by it on Accounts Receivable or any
other Collateral, and shall not commingle such collections with such Loan
Party’s funds or use the same except to deliver to the Administrative Agent, or
deposit in a Blocked Account, in original form and on the date of receipt
thereof, all checks, drafts, notes, money orders, acceptances, cash and other
evidences of Indebtedness.

 

- 15 -

 



 

--------------------------------------------------------------------------------

 

(c)     The Administrative Agent shall, following the occurrence and during the
continuation of an Event of Default, have the right to send notice of the
assignment of, and the Administrative Agent’s security interest in, the Accounts
Receivable to any and all account debtors thereon or any third party holding or
otherwise concerned with any of the Collateral. The Administrative Agent shall
have the sole right to collect the Accounts Receivable, take possession of the
Collateral, or both. The Administrative Agent’s actual collection expenses,
including, but not limited to, stationery and postage, telephone and telecopy,
secretarial and clerical expenses and the salaries of any collection personnel
used for collection, may be charged to the Borrower’ Account and added to the
Obligations.

(d)    The Administrative Agent shall have the right to receive, endorse, assign
and/or deliver in the name of the Administrative Agent or any Loan Party any and
all checks, drafts and other instruments for the payment of money relating to
the Accounts Receivable, and each Loan Party hereby waives notice of
presentment, protest and non-payment of any instrument so endorsed. Each Loan
Party hereby constitutes the Administrative Agent or the Administrative Agent’s
designee as such Loan Party’s attorney with power (i) at all times: (A) to
endorse such Loan Party’s name upon any notes, acceptances, checks, drafts,
money orders or other evidences of payment or Collateral; (B) to sign such Loan
Party’s name on any invoice or bill of lading relating to any of the Accounts
Receivable, drafts against account debtors, assignments and verifications of
Accounts Receivable; (C) to send verifications of Accounts Receivable to any
account debtor; and (D) to sign such Loan Party’s name on all financing
statements or any other documents or instruments deemed necessary or appropriate
by the Administrative Agent to preserve, protect, or perfect the Administrative
Agent’s interest in the Collateral and to file same; and (ii) following the
occurrence and during the continuation of an Event of Default: (A) to demand
payment of the Accounts Receivable; (B) to enforce payment of the Accounts
Receivable by legal proceedings or otherwise; (C) to exercise all of such Loan
Party’s rights and remedies with respect to the collection of the Accounts
Receivable and any other Collateral; (D) to settle, adjust, compromise, extend
or renew the Accounts Receivable; (E) to settle, adjust or compromise any legal
proceedings brought to collect Accounts Receivable; (F) to prepare, file and
sign such Loan Party’s name on a proof of claim in bankruptcy or similar
document against any account debtor; (G) to prepare, file and sign such Loan
Party’s name on any notice of Lien, assignment or satisfaction of Lien or
similar document in connection with the Accounts Receivable; and (H) to do all
other acts and things necessary to carry out this Agreement. All acts of said
attorney or designee are hereby ratified and approved, and said attorney or
designee shall not be liable for any acts of omission or commission nor for any
error of judgment or mistake of fact or of law, unless done maliciously or with
gross negligence (as determined by a court of competent jurisdiction in a final
and non-appealable judgment); this power being coupled with an interest is
irrevocable while any of the Obligations remain unpaid. The Co-Collateral Agents
shall (following the occurrence and during the continuation of an Event of
Default) have the right at any time to change the address for delivery of mail
addressed to any Loan Party to such address as the Co-Collateral Agents may
designate and to receive, open and dispose of all mail addressed to such Loan
Party. The Administrative Agent shall provide the Borrower with prompt notice of
any action taken pursuant to this Section 2.16(c); provided that failure to give
such notice shall not affect the validity of such action.

 

- 16 -

 



 

--------------------------------------------------------------------------------

 

(e)     None of the Administrative Agent, any Co-Collateral Agent or any Lender
shall, under any circumstances or in any event whatsoever, have any liability
for any error or omission or delay of any kind occurring in the settlement,
collection or payment of any of the Accounts Receivable or any instrument
received in payment thereof, or for any damage resulting therefrom. Upon the
occurrence and during the continuation of an Event of Default, the
Administrative Agent may, without notice or consent from any Loan Party, sue
upon or otherwise collect, extend the time of payment of, compromise or settle
for cash, credit or upon any terms any of the Accounts Receivable or any other
securities, instruments or insurance applicable thereto and/or release any
obligor thereof. The Administrative Agent is authorized and empowered to accept
the return of the goods represented by any of the Accounts Receivable, without
notice to or consent by the Borrower, all without discharging or in any way
affecting any Loan Party’s liability hereunder.

(f)     No Loan Party will, without the Administrative Agent’s consent,
compromise or adjust any Accounts Receivable (or extend the time for payment
thereof) or accept any returns of merchandise or grant any additional discounts,
allowances or credits thereon except for those compromises, adjustments,
returns, discounts, credits and allowances as have been heretofore customary in
the business of such Loan Party.

(x)       Interest. Section 3.01(c) of the Credit Agreement is hereby deleted in
its entirety and the following substituted therefor:

(c)        Swing Line Loans shall, in each case, bear interest at the Alternate
Base Rate plus the Applicable Margin.

(y)       Fees. Section 3.03(b) of the Credit Agreement is hereby amended by
deleting the reference to “1.00%” in clause (i) thereof and substituting the
following therefor:

the Eurodollar Margin, in each case on the maximum amount available under any
contingency to be drawn under such Letter of Credit

 

(z)

Financial Statements and Other Information.

(i)        Clause (b) of Section 6.01 of the Credit Agreement is hereby amended
by renumbering the existing clause (b) as clause (b)(i) and adding a new clause
(b)(ii) to Section 6.01 to read in its entirety as follows:

(ii)    with respect to (A) the months of March, June and September, within 40
days after the end of each such monthly period of each fiscal year, (B) the
month of December, within 45 days after the end of such monthly period of each
fiscal year and (C) each other month, within 30 days after  the end of each such
monthly period of each fiscal year, beginning with the monthly period ending
March 31, 2009, the Consolidated balance sheets and related statements of income
and cash flows of the Borrower and the Subsidiaries as of the end of and for
month and the then elapsed portion of the fiscal year, setting forth in each
case in comparative form the figures for the corresponding month, and period or
periods, of the previous fiscal year, all certified by one of its Financial
Officers as presenting fairly in all material respects the financial condition
and results of operations of the Borrower and the Subsidiaries on a consolidated
basis in accordance with GAAP consistently applied, subject to normal year-end
audit adjustments;

 

- 17 -

 



 

--------------------------------------------------------------------------------

 

(ii)       Clause (c) of Section 6.01 of the Credit Agreement is hereby deleted
in its entirety and the following substituted therefor:

(c)  (i) concurrently with any delivery of financial statements under clauses
(a), (b)(i) or (b)(ii) of this Section 6.01, a certificate of a Financial
Officer of the Borrower (A) certifying as to whether a Default has occurred and,
if a Default has occurred, specifying the details thereof and any action taken
or proposed to be taken with respect thereto and (B) stating whether any change
in GAAP or in the application thereof has occurred since the date of the
financial statements referred to in Section 4.04(a) and, if any such change has
occurred, specifying the effect of such change on the financial statements
accompanying such certificate and (ii) concurrently with any delivery of
financial statements under clauses (a) or (b)(i) of this Section 6.01, a
certificate of a Financial Officer of the Borrower setting forth (A) reasonably
detailed calculations demonstrating compliance with Sections 7.15, 7.18, 7.19,
7.20, 7.21 and 7.22 and (B) any change in the Guarantors as of the date of such
certificate;

(iii)      Clause (g) of Section 6.01 of the Credit Agreement is hereby deleted
in its entirety and the following substituted therefor:

(g) within twenty (20) days after the last day of each month, a Borrowing Base
Certificate, duly completed and setting forth in reasonable detail the
calculations required thereby, as of such last day, together with a completed
aged schedule of Accounts Receivable as of such last day and an Inventory
summary prepared on a basis similar to exhibit G of the Inventory & Valuation
report dated March 3, 2009 issued by Gordon Brothers Group (but setting forth
dollar amounts for each category set forth in such exhibit) tying to the
Borrowing Base Amount as of the such last day;

(iv)      Section 6.01 of the Credit Agreement is hereby amended by adding the
following new clauses (h), (i), (j) (k) and (l) thereto to read in their
entirety as follows:

(h) not later than Tuesday of each week, a Borrowing Base Certificate as of the
last Business Day of the immediately preceding week, duly completed and setting
forth in reasonable detail the calculations required thereby, which calculations
of the Borrowing Base Amount as of such last Business Day of the immediately
preceding week shall be based on (A) aged Accounts Receivable and an Inventory
summary prepared on a basis similar to exhibit G of the Inventory & Valuation
report dated March 3, 2009 issued by Gordon Brothers Group (but setting forth
dollar amounts for each category set forth in such exhibit) as of such last
Business Day of the immediately preceding week and shall exclude therefrom
Accounts Receivable and Inventory excluded in the determination of Eligible
Receivables and Eligible Inventory in the calculation of the Borrowing Base
Amount pursuant to the most recent monthly Borrowing Base Certificate delivered
pursuant to clause (g) above and (B) outstanding Loans and Letters of Credit as
of such last Business Day of the immediately preceding week; 

 

- 18 -

 



 

--------------------------------------------------------------------------------

 

(i)  not later than 15 days after the first day of each fiscal year, written
monthly projections for such fiscal year, including revenues and expenses
projected to be attributable to the Borrower during such fiscal year and
projected Adjusted Excess Availability and Excess Availability during such
fiscal year, all in reasonable detail, in form satisfactory to the
Administrative Agent, and certified by a Financial Officer of the Borrower as
the Borrower’s good faith projections of the matters contained therein (it being
understood that such projections represent good faith estimates of performance
of the Borrower and its Subsidiaries for the periods stated therein based on
assumptions believed in good faith to be reasonable when made and as of the date
thereof and such projections are estimates for which actual results may vary
materially from those contained in the projections);

(j)  on the first Business Day of each week, written projections of cash flows
of the Borrower and its Subsidiaries for the succeeding thirteen (13) week
period commencing on such Business Day, all in reasonable detail, including
projections of Excess Availability for each week in such thirteen week period,
in form satisfactory to the Administrative Agent, and certified by a Financial
Officer of the Borrower as the Borrower’s good faith projections of the matters
contained therein (it being understood that such projections represent good
faith estimates of performance of the Borrower and its Subsidiaries for the
periods stated therein based on assumptions believed in good faith to be
reasonable when made and as of the date thereof and such projections are
estimates for which actual results may vary materially from those contained in
the projections);

(k) not later than 40 days after the Amendment No. 5 Effective Date, a report of
the Consultants (which shall have been provided with unrestricted access to all
facilities of the Loan Parties, all book and records of the Loan Parties and
senior management and other key personnel of the Loan Parties as the Consultant
may reasonably request in preparing such report), identifying high priority
issues and making specific recommendations intended to improve the business
efficiency, infrastructure and overall profitability of the Borrower and its
Subsidiaries, and addressing organizational and personnel issues, with an
assessment of the Borrower and its three year financial plan, including risks to
projected revenue and profitability, problems and issues requiring prompt
resolution, specific business recommendations to deal with current economic
conditions, including, where appropriate, proposed timelines for completion and
expected resource and capital requirements, and containing such other
information reasonably required by the Co-Collateral Agents; and

(l)  concurrently with any delivery of financial statements under clause (b)(ii)
of this Section 6.01, a written discussion and analysis by management of the
Borrower, in reasonable detail and in form satisfactory to the Administrative
Agent, of the Borrower’s performance and operations during the immediately
preceding month, including, without limitation, a comparison of  actual
performance for such month with the projected performance set forth in the
projections most recently delivered to the Administrative Agent.

 

- 19 -

 



 

--------------------------------------------------------------------------------

 

(aa)     Notice of Material Events. Section 6.02 of the Credit Agreement is
hereby amended by (i) deleting the word “and” at the end of clause (c), (ii)
deleting the period at the end of clause (d) and substituting “; and” therefor
and (iii) adding a new clause (e) to read in its entirety as follows:

(e) promptly upon learning thereof, report to the Administrative Agent all
matters materially affecting the value, enforceability or collectibility of any
portion of the Collateral including, without limitation, any Loan Party’s
reclamation or repossession of, or the return to any Loan Party of, a material
amount of goods or claims or disputes asserted by any account debtor or other
obligor.

(bb)     Books and Records; Inspection Rights. Section 6.06(b) of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:

(b)       At the written request of the Administrative Agent or the
Co-Collateral Agents in their sole discretion, but no more frequently than (i)
two (2) times in each fiscal year with respect to field examinations and
appraisals of Inventory and one (1) time in each fiscal year with respect to
appraisals of Trademarks, unless an Event of Default has occurred and is
continuing in which case such limitations shall not apply, the Borrower shall,
and shall cause each of the Guarantors to, permit the Administrative Agent, the
Co-Collateral Agents or any Related Party to perform such appraisals of
Inventory and Trademarks and field examinations, Collateral analysis or other
business analysis or audit relating to the Borrower or any Guarantor (each a
“Monitoring”), as applicable, and shall in connection therewith provide the
Administrative Agent upon reasonable advance notice (unless an Event of Default
has occurred which is then continuing) with access during normal business hours
to the Inventory or facilities, as applicable, and all book and records of the
Loan Parties required by the Administrative Agent or the Co-Collateral Agents to
conduct such Monitoring as required by the Administrative Agent or the
Co-Collateral Agents and shall in connection therewith provide the
Administrative Agent and the Co-Collateral Agents with access during normal
business hours to all facilities and all book and records of the Loan Parties
required by the Administrative Agent or the Co-Collateral Agents to conduct each
such Monitoring. The Borrower shall pay to the Administrative Agent, promptly
after demand therefor, (i) all reasonable out-of-pocket costs and expenses
incurred by the Administrative Agent or any Collateral Agent in connection with
any such Monitoring, and (ii) in the event that such Monitoring is conducted by
the Administrative Agent, the Co-Collateral Agents or any Related Party, the
reasonable fees charged by each person employed in connection with such
Monitoring.

(cc)     Books and Records; Inspection Rights. Section 6.06 of the Credit
Agreement is hereby amended by adding a new Section 6.06(c) to read in its
entirety as follows:

(c)        The Borrower shall, and shall cause each of its Subsidiaries to,
grant the Credit Parties unrestricted access to the Consultants on terms and
conditions reasonably acceptable to the Co-Collateral Agents during the term of
the Consultants’ (or any successor’s) engagement.

 

- 20 -

 



 

--------------------------------------------------------------------------------

 

(dd)     Investments, Loans, Advances, Guarantees and Acquisitions. Section 7.04
of the Credit Agreement is hereby amended by deleting clause (i) thereof in its
entirety and substituting the following therefor:

(i)        Permitted Acquisitions by the Borrower or any Subsidiary; provided
that (i) the Borrower shall have delivered to the Administrative Agent and the
Lenders not less than 10 Business Days prior to the consummation of any such
Permitted Acquisition a certificate of a Financial Officer of the Borrower in
form and substance satisfactory to the Administrative Agent and the Required
Lenders evidencing projected pro forma compliance with Sections 7.15, 7.18,
7.19, 7.20, 7.21 and 7.22 after giving effect to such Permitted Acquisition for
the period from the date of such Permitted Acquisition to the Revolving Maturity
Date and (ii) the Required Lenders shall have consented in writing to such
Permitted Acquisition;

(ee)     Restricted Payments. Section 7.08 of the Credit Agreement is hereby
deleted in its entirety and the following substituted therefor:

 

Section 7.08

Restricted Payments

The Borrower will not, and will not permit any of the Subsidiaries to, declare
or make, or agree to pay for or make, directly or indirectly, any Restricted
Payment, except that (a) the Borrower may declare and pay dividends with respect
to its equity securities payable (A) in additional shares of its equity
securities or (B) commencing January 1, 2010, in cash ; provided that, (x) after
giving effect to any such payment of dividends, the Fixed Charge Coverage Ratio,
calculated on a pro forma basis as if such dividends had been made on the last
day of the most recently ended fiscal quarter of the Borrower, shall not be less
than 1.50:1, (y) immediately after giving effect to any such payment of
dividends, Excess Availability shall be not less than $50,000,000,and (z) before
and after giving effect to such dividends no Default shall exist or result
therefrom and (b) any Subsidiary may declare and pay dividends to the Borrower
or any other Subsidiary.

(ff)      Leverage Ratio. Section 7.12 of the Credit Agreement is hereby deleted
in its entirety and [Intentionally deleted] substituted therefor.

(gg)     Interest Coverage Ratio. Section 7.13 of the Credit Agreement is hereby
deleted in its entirety and [Intentionally deleted] substituted therefor.

(hh)     Fixed Charge Coverage Ratio. Section 7.15 of the Credit Agreement is
hereby deleted in its entirety and the following substituted therefor:

 

Section 7.15

Fixed Charge Coverage Ratio

The Borrower shall not permit the Fixed Charge Coverage Ratio as of the last day
of any fiscal quarter ending during any period in the table set forth below to
be less than the ratio set forth opposite such period:

 

 

- 21 -

 



 

--------------------------------------------------------------------------------

 

 

 

Period

Fixed Charge Coverage Ratio

Fiscal Quarter Ending December 31, 2009

1.40:1.00

Fiscal Quarter Ending March 31, 2010 and Each Fiscal Quarter Thereafter

1.50:1.00

 

(ii)       Minimum Consolidated EBITDA. Section 7.18 of the Credit Agreement is
hereby deleted in its entirety and the following substituted therefor:

 

Section 7.18

Consolidated EBITDA

The Borrower shall not permit Consolidated EBITDA for any four consecutive
fiscal quarter period ending during any period in the table set forth below to
be less than the amount set forth opposite such period:

 

Period

Consolidated EBITDA

Fiscal Quarter Ending March 31, 2010

$28,000,000.00

Fiscal Quarter Ending June 30, 2010

$30,000,000.00

Fiscal Quarter Ending September 30, 2010

$32,200,000.00

Fiscal Quarter Ending December 31, 2010

$33,800,000.00

 

(jj)       Minimum Adjusted Excess Availability. Section 7.19 of the Credit
Agreement is hereby deleted in its entirety and the following substituted
therefor:

 

Section 7.19

Minimum Adjusted Excess Availability

The Borrower shall not permit the Adjusted Excess Availability at any time
during any period in the table set forth below to be less than the amount set
forth opposite such period:

 

 

Fiscal Quarter Ending

Minimum Adjusted
Excess Availability

Fiscal Quarter Ending June 30, 2009

$10,000,000.00

Fiscal Quarter Ending September 30, 2009

$20,000,000.00

Fiscal Quarters Ending December 31, 2009 and March 31, 2010

$25,000,000.00

Fiscal Quarter Ending June 30, 2010

$20,000,000.00

Fiscal Quarter Ending September 30, 2010 and thereafter

$25,000,000.00

 

 

- 22 -

 



 

--------------------------------------------------------------------------------

 

(kk)     Capital Expenditures; Minimum Year-to-Date EBITDA; Net Sales. Article 7
of the Credit Agreement is hereby amended by adding new Sections 7.20, 7.21 and
7.22 to read in their entirety as follows:

 

Section 7.20

Capital Expenditures

The Borrower shall not make or become obligated to make, and shall not permit
its Subsidiaries to make or become obligated to make, Capital Expenditures
(including the incurrence of any Capital Lease Obligations) in respect of any
fiscal period in the table set forth below in an aggregate amount greater than
the amount set forth opposite such fiscal period:

 

Fiscal Year Period

Capital Expenditures

January 1, 2009 to and including March 31, 2009

$1,500,000.00

January 1, 2009 to and including June 30, 2009

$3,500,000.00

January 1, 2009 to and including September 30, 2009

$5,000,000.00

January 1, 2009 to and including December 31, 2009

$6,000,000.00

January 1, 2010 to and including March 31, 2010

$2,000,000.00

January 1, 2010 to and including June 30, 2010

$4,000,000.00

January 1, 2010 to and including September 30, 2010

$6,000,000.00

January 1, 2010 to and including December 31, 2010

$8,000,000.00

 

 

Section 7.21

Minimum Year-to-Date EBITDA

The Borrower shall not permit Consolidated EBITDA for any period in the table
set forth below to be less than the amount set forth opposite such period:

 

Period

Consolidated EBITDA

January 1, 2009 to and including March 31, 2009

$(4,400,000.00)

January 1, 2009 to and including April 30, 2009

$(4,400,000.00)

January 1, 2009 to and including May 31, 2009

$(4,000,000.00)

January 1, 2009 to and including June 30, 2009

$(3,400,000.00)

 

 

- 23 -

 



 

--------------------------------------------------------------------------------

 

 

January 1, 2009 to and including July 31, 2009

$(2,400,000.00)

January 1, 2009 to and including August 30, 2009

$2,500,000.00

January 1, 2009 to and including September 30, 2009

$10,500,000.00

January 1, 2009 to and including October 31, 2009

$17,900,000.00

January 1, 2009 to and including November 30, 2009

$23,000,000.00

January 1, 2009 to and including December 31, 2009

$25,500,000.00

 

 

Section 7.22

Net Sales

The Borrower shall not permit net sales (as determined in accordance with GAAP
consistently applied) for any fiscal quarter in the table set forth below to be
less than the amount set forth opposite such fiscal quarter:

 

Fiscal Quarter

Net Sales

Fiscal Quarter Ending June 30, 2009

$80,288,000.00

Fiscal Quarter Ending September 30, 2009

$114,810,000.00

Fiscal Quarter Ending December 31, 2009

$ 116,937,000.00

 

(ll)       Events of Default. Section 8.01 of the Credit Agreement is hereby
amended by (i) deleting the reference to “30 days” in clause (e) thereof and
substituting “15 Business Days” therefor and (ii) deleting the reference to “60
consecutive days” in clause (k) thereof and substituting “30 consecutive days”
therefor.

(mm)   Agents. Section 9.08 of the Credit Agreement is hereby deleted in its
entirety and the following substituted therefor:

 

Section 9.08

Agents

None of the banks or other Persons identified on the cover page of this
Agreement, in the preamble to this Agreement or otherwise in this Agreement as a
“collateral agent”, “syndication agent”, “documentation agent”, “lead arranger”
or “joint lead arranger” shall have any right, power, obligation, liability,
responsibility or duty to any Person under this Agreement, any of the other Loan
Documents or otherwise, other than HSBC Bank USA, National Association in its
capacity as Administrative Agent and Co-Collateral Agent,

 

- 24 -

 



 

--------------------------------------------------------------------------------

 

JPMorgan Chase Bank, N.A. in its capacity as Co-Collateral Agent and each Lender
in its capacity as a Lender. Without limiting the foregoing, none of such banks
or other Persons so identified shall have or be deemed to have any fiduciary
relationship with any other such bank or other Person but such banks or other
Persons shall have the benefit of the provisions of Section 9.02.

(nn)     Collateral Agents. Article 9 of the Credit Agreement is hereby amended
by adding a new Section 9.09 to read in its entirety as follows:

 

Section 9.09

Collateral Agents

Each Credit Party hereby irrevocably appoints HSBC Bank USA, National
Association and JPMorgan Chase Bank, N.A. as a collateral agent (in such
capacity, each a “Collateral Agent” or a “Co-Collateral Agent” and collectively,
the “Co-Collateral Agents”) and authorizes the Co-Collateral Agents to take such
actions on its behalf and to exercise such powers as are delegated to the
Co-Collateral Agents by the terms hereof, together with such actions and powers
as are reasonably incidental thereto. The banks or other Persons acting as
Collateral Agent or Co-Collateral Agents shall have the benefit of the
provisions of Sections 9.02, 9.03, 9.04, 9.05 and 9.07. Subject to the
appointment and acceptance of a successor Collateral Agent or Co-Collateral
Agent as provided in this Section, a Collateral Agent may resign at any time by
notifying the Credit Parties and the Borrower. Upon any such resignation, the
Administrative Agent shall have the right, with the approval of the Required
Lenders, to appoint a successor. If no successor shall have been so approved by
the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Collateral Agent gives notice of its resignation, then the
Administrative Agent shall perform the duties of such Collateral Agent. After a
Collateral Agent’s resignation hereunder, the provisions of this Article 9 and
Section 10.03 shall continue in effect for the benefit of such retiring
Collateral Agent, its sub-agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Collateral Agent. The actions of the Co-Collateral Agents shall be taken
jointly; provided that, in the event the Co-Collateral Agents shall fail to
agree within the time period required for such action (or, if no time period is
specified herein, within a reasonable time in light of the circumstances, but in
no event more than five (5) Business Days from the first determination that
action is required), the more restrictive action proposed to be taken shall
govern.

 

(oo)

Notices. Section 10.01 of the Credit Agreement is hereby amended by:

(i)   deleting the phrase “One Merrick Avenue, Westbury, New York 11590” in
clause (a) thereof in its entirety and substituting “1000 Stewart Avenue, Garden
City, New York 11530” therefor;

(ii)  clause (b) thereof in its entirety and substituting the following
therefor:

(b)       if to the Administrative Agent, to it at: HSBC Bank USA, National
Association, Agent Servicing Department, One HSBC Center, 26th Floor, Buffalo,
New York 14203, Attention of: Donna Riley (Telephone No. (716) 841-4178;
Telecopy No. (716) 841-0269); with a copy to (i) HSBC Bank USA, National
Association, 534 Broadhollow Road, Melville, New York 11747,

 

- 25 -

 



 

--------------------------------------------------------------------------------

 

Attention of: Christopher J. Mendelsohn (Telephone No. (631) 752-4343; Telecopy
No. (631) 752-4340) and to (ii) HSBC Business Credit (USA) Inc., 452 Fifth
Avenue, New York, New York 10018, Attention of: Thomas A. Getty, Jr. (Telephone
No. (212) 525-5473; Telecopy No. (212) 525-2520); and

(iii)      renumbering clause (c) thereof as clause (d) and adding a new clause
(c) to read in its entirety as follows:

(c)        if to the Co-Collateral Agents to each at: (i) HSBC Business Credit
(USA) Inc., 452 Fifth Avenue, New York, New York 10018, Attention of: Thomas A.
Getty, Jr. (Telephone No. (212) 525-5473; Telecopy No. (212) 525-2520) and (ii)
JPMorgan Chase Bank, N.A., 270 Park Avenue, 44th Floor, Mail Code NY1-K854, New
York, New York 10017-2014, Attention of: Joseph A. Lisack (Telephone No. (212)
270-0280; Telecopy No. (646) 534-2288).

(pp)     Waivers; Amendments. Section 10.02(b) of the Credit Agreement is hereby
amended by:

(i)        adding after clause (vii) thereof a new clause (viii) to read in its
entirety as follows:

or (viii) change any of the provisions of the definition of “Super-Majority
Lenders”, change any provision of Section 2.09(f) or increase the Aggregate
Revolving Commitment, without the written consent of each Lender

(ii)       deleting the further proviso at the end thereof in its entirety and
substituting the following therefor:

and provided, further, that (x) no such agreement shall (1) change any provision
of the definition of “Borrowing Base Amount” that would have the effect of
adding additional categories of assets to the computation of the Borrowing Base
Amount or increase any dollar amount set forth in the definition of “Borrowing
Base Amount”, (2) increase any percentage set forth in the definition of
“Borrowing Base Percentage”, (3) increase any percentage or amount set forth in
the definition of “Trademark OLV Amount” or “Tax Refund Amount”, (4) change the
definition of “Adjusted Excess Availability”, “Eligible Inventory”, “Eligible
Receivables”, “Excess Availability” or any defined term used in any such
definition or (5) change any provisions of Section 7.19, without the written
consent of the Super-Majority Lenders and (y) no such agreement shall amend,
modify or otherwise affect the rights or duties of the Administrative Agent, the
Swing Line Lender or the Issuer hereunder without the prior written consent of
the Administrative Agent, the Swing Line Lender or the Issuer, as the case may
be.

 

(qq)

General.

(i)        Notwithstanding anything herein or in the Credit Agreement to the
contrary, the provisions of sections 5(a) and 5(b) of Forbearance Agreement and
Amendment No. 4 to Second Amended and Restated Credit Agreement dated as of
February 12, 2009 among the Borrower, the Lenders party thereto and the
Administrative Agent, as amended, shall have no force or effect after the
Amendment No. 5 Effective Date.

 

- 26 -

 



 

--------------------------------------------------------------------------------

 

(ii)       All references to “this Agreement” in the Credit Agreement and to
“the Credit Agreement” in the other Loan Documents shall be deemed to refer to
the Credit Agreement as amended hereby.

3.         Conditions to Effectiveness. This Amendment shall be effective upon
the satisfaction of each of the following conditions:

(a)       The Administrative Agent shall have received an executed counterpart
of this Amendment signed by the Borrower, the Super-Majority Lenders and the
Administrative Agent.

(b)       The Administrative Agent shall have received an executed counterpart
of the acknowledgement and consent annexed hereto duly executed by each of the
Guarantors.

(c)       The Borrower shall have paid to the Administrative Agent for the
account of each Lender that (i) notified the Administrative Agent on or before
5:00 p.m. on March 26, 2009 of its approval of the amendments to the Credit
Agreement set forth in this Amendment and (ii) has executed this Amendment, a
fee equal to 0.625% of such Lender’s Revolving Commitment as in effect on the
Amendment No. 5 Effective Date.

(d)       The Administrative Agent shall have received a certificate from an
officer of the Borrower and each Guarantor attaching (i) a true and complete
copy of its Organizational Documents, (ii) setting forth the incumbency of its
officer or officers or other analogous counterpart who may sign the Loan
Documents, including therein a signature specimen of such officer or officers
and (iii) attaching a certificate of good standing of the Secretary of State of
the jurisdiction of its formation and of each other jurisdiction in which it is
qualified to do business.

(e)       The Additional Guarantor shall have become a party to the Guarantee
Agreement and to each applicable Security Document in the manner provided in the
Credit Agreement, the Guarantee Agreement and such Security Documents.

(f)        The Administrative Agent shall have received a completed Perfection
Certificate, dated the Amendment No. 5 Effective Date and signed by a Vice
President or a Financial Officer of the Borrower, together with all attachments
contemplated thereby.

(g)       The Administrative Agent shall have received a duly executed pro forma
Borrowing Base Certificate as of the Amendment No. 5 Effective Date.

(h)       The Borrower shall have retained Carl Marks & Co., Inc. or another
restructuring consultant reasonably acceptable to the Co-Collateral Agents, and
the Credit Parties shall be permitted unrestricted access to such Consultants on
terms and conditions reasonably acceptable to the Co-Collateral Agents.

(i)        After giving effect to any Extensions of Credit made on the Amendment
No. 5 Effective Date, the Borrower shall have Excess Availability of not less
than $30,000,000.00.

(j)        The representations and warranties contained in the Credit Agreement
shall be true and correct in all material respects (except to the extent such
representations and warranties specifically relate to an earlier date) and,
after giving effect to the amendments set forth in Section 1 hereof, no Default
or Event of Default shall exist.

 

- 27 -

 



 

--------------------------------------------------------------------------------

 

(k)       The Administrative Agent shall have received all fees and other
amounts due and payable on or prior to the Amendment No. 5 Effective Date,
including, to the extent invoiced, reimbursement or payment of all out-of-pocket
expenses required to be reimbursed or paid by the Borrower hereunder.

(l)        The Borrower shall have paid the reasonable fees and disbursements of
counsel to the Administrative Agent in connection with this Amendment.

The Administrative Agent shall notify the Borrower and the Credit Parties of the
Amendment No. 5 Effective Date, and such notice shall be conclusive and binding.

 

4.

Post Closing Covenants.

(a)       Not later than 30 days after the Amendment No. 5 Effective Date, the
Borrower shall have instructed each of its account debtors to remit all payments
with respect to Accounts Receivable to the Blocked Accounts.

(b)       Not later than 60 days after the Amendment No. 5 Effective Date, the
Administrative Agent shall have received all Collateral Access Agreements,
waivers and consents and intellectual property licensor consents or assignments
required by and satisfactory to the Co-Collateral Agents.

(c)       Not later than 60 days after the Amendment No. 5 Effective Date, the
Administrative Agent shall have received certificates of the Borrower and the
Additional Guarantor attaching a true and complete copy of the resolutions
evidencing all necessary corporate action (in form and substance satisfactory to
the Administrative Agent) taken by (i) the Borrower to ratify the transactions
contemplated by this Amendment and (ii) the Additional Guarantor to authorize
the execution, delivery and performance of the Loan Documents to which it is a
party and the transactions contemplated thereby.

(d)       Not later than 90 days after the written request of the Co-Collateral
Agents, the Borrower shall deliver to the Administrative Agent one or more
mortgages or deeds of trust and such other instruments, documents or agreements
as reasonably requested by the Co-Collateral Agents, each in form and substance
reasonable satisfactory to the Co-Collateral Agents, in order to grant a
perfected Lien on the real property of the Borrower located at 362 -363 River
Street, Winchendon, Massachusetts.

(e)       Failure by the Borrower to observe or perform any covenant or
agreement contained in this Section 4 shall constitute an Event of Default under
clause (d) of Section 8.01 of the Credit Agreement.

5.         Representations and Warranties. The Borrower hereby represents and
warrants to the Administrative Agent and the Lenders that:

(a)       The representations and warranties set forth in the Loan Documents
(other than the representations and warranties made as of a specific date) are
true and correct in all material respects as of the date hereof and with the
same effect as though made on and as of the date hereof.

(b)       After giving effect to the waivers set forth on Section 1 hereof and
the amendments set forth in Section 2 hereof, no Default or Event of Default and
no event or

 

- 28 -

 



 

--------------------------------------------------------------------------------

 

condition which, with the giving of notice or lapse of time or both, would
constitute such a Default or Event of Default, now exists or would exist.

(c)       (i) The execution, delivery and performance by the Borrower of this
Amendment is within its organizational powers and have been duly authorized by
all necessary action (corporate or otherwise) on the part of the Borrower, (ii)
this Amendment is the legal, valid and binding obligation of the Borrower,
enforceable against the Borrower in accordance with its terms, and (iii) neither
this Amendment nor the execution, delivery and performance by the Borrower
hereof: (A) contravenes the terms of the Borrower’s organization documents, (B)
conflicts with or results in any breach or contravention of, or the creation of
any Lien under, any document evidencing any contractual obligation to which the
Borrower is a party or any order, injunction, writ or decree to which the
Borrower or its property is subject, or (C) violates any requirement of law.

 

6.

Effect; No Waiver.

(a)       The Borrower hereby (i) reaffirms and admits the validity and
enforceability of the Loan Documents and all of its obligations thereunder and
(ii) agrees and admits that it has no defenses to or offsets against any such
obligation. Except as specifically set forth herein, the Credit Agreement and
the other Loan Documents shall remain in full force and effect in accordance
with their terms and are hereby ratified and confirmed. Other than as expressly
set forth in Section 1 hereof, the execution, delivery and effectiveness of this
Amendment shall not operate as a waiver of any existing or future Default or
Event of Default, whether known or unknown or any right, power or remedy of the
Administrative Agent or the Lenders under the Credit Agreement, nor constitute a
waiver of any provision of the Credit Agreement, except as specifically set
forth herein.

(b)       The Borrower hereby (i) reaffirms all of its agreements and
obligations under the Security Documents, (ii) reaffirms that all Obligations of
the Borrower under or in connection with the Credit Agreement as amended hereby
are “Obligations” as that term is defined in the Security Documents and (iii)
reaffirms that all such Obligations continue to be secured by the Security
Documents, which remains in full force and effect and is hereby ratified and
confirmed.

 

7.

Miscellaneous.

(a)       The Borrower shall pay the Administrative Agent upon demand for all
reasonable expenses, including reasonable attorneys’ fees and expenses of the
Administrative Agent, incurred by the Administrative Agent in connection with
the preparation, negotiation and execution of this Amendment.

(b)       THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH
THE INTERNAL LAWS (AS OPPOSED TO THE CONFLICTS OF LAW PROVISIONS, BUT INCLUDING
SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE STATE OF NEW
YORK) AND DECISIONS OF THE STATE OF NEW YORK.

(c)       This Amendment shall be binding upon the Borrower, the Administrative
Agent and the Lenders and their respective successors and assigns, and shall
inure to the benefit of the Borrower, the Administrative Agent and the Lenders
and the respective successors and assigns of the Administrative Agent and the
Lenders.

 

- 29 -

 



 

--------------------------------------------------------------------------------

 

(d)       This Amendment may be executed in any number of counterparts and by
different parties hereto in separate counterparts, each of which when so
executed and delivered shall be deemed to be an original and all of which taken
together shall constitute one and the same instrument.

[Signature pages follow.]

 

- 30 -

 



 

--------------------------------------------------------------------------------

 

AS EVIDENCE of the agreement by the parties hereto to the terms and conditions
herein contained, each such party has caused this Amendment to be executed on
its behalf.

 

LIFETIME BRANDS, INC.
 

 

By:

/s/ Laurence Winoker Laurence Winoker Senior Vice President and Chief Financial
Officer

 

 

 

LIFETIME BRANDS AMENDMENT NO. 5

 



 

--------------------------------------------------------------------------------

 

HSBC BANK USA, NATIONAL ASSOCIATION,
as Administrative Agent, Co-Collateral Agent, Issuer and Lender
 

 

By:

/s/ Thomas A. Getty, Jr.

Name:

Thomas A. Getty, Jr.

Title:

Vice President

 

 

 

LIFETIME BRANDS AMENDMENT NO. 5



 

--------------------------------------------------------------------------------



 

JPMORGAN CHASE BANK, N.A.,
as Syndication Agent, Co-Collateral Agent and Lender    

 

By:

/s/ Joseph A. Lisack

Name:

Joseph A. Lisack

Title:

Vice President

 
 

LIFETIME BRANDS AMENDMENT NO. 5

 

--------------------------------------------------------------------------------



 

CITIBANK, N.A.,
as Co-Documentation Agent and Lender


 

By:

/s/ Anthony J. Timpanaro Name: Anthony J. Timpanaro Title: Vice President

 

 

 

LIFETIME BRANDS AMENDMENT NO. 5

 

--------------------------------------------------------------------------------

 

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Co-Documentation Agent and Lender


 

By:

/s/ Edward Nallan Name: Edward P. Nallan, Jr. Title: Senior Vice President 

 
 
LIFETIME BRANDS AMENDMENT NO. 5

 

--------------------------------------------------------------------------------

ACKNOWLEDGEMENT AND CONSENT

Each of the undersigned Guarantors hereby (1) consents to the execution and
delivery by the Borrower of the foregoing Amendment No. 5; (2) confirms and
agrees that it is a Guarantor party to the Guarantee Agreement and a Grantor
party to the Security Agreement and that the Guarantee Agreement, the Security
Agreement and the other Loan Documents to which it is a party are, and shall
continue to be, in full force and effect in accordance with their respective
terms, (3) agrees that the definition of “Obligations” (and any other term
referring to the indebtedness, liabilities and obligations of the Borrower to
the Administrative Agent or any of the Lenders) in the Guarantee Agreement and
the other Loan Documents shall include the Indebtedness of the Borrower under
the foregoing Amendment No. 5; (4) agrees that the definition of “Credit
Agreement” in the Guarantee Agreement and the other Loan Documents to which it
is a party is hereby amended to mean the Credit Agreement as modified by the
foregoing Amendment No. 5; (5) reaffirms its continuing liability under its
Guarantee Agreement (as modified hereby); (6) reaffirms all of its agreements
and obligations under the Security Documents; (7) reaffirms that all Obligations
of the Borrower under or in connection with the Credit Agreement as modified by
the foregoing Amendment No. 5 are “Obligations” as that term is defined in the
Security Documents; and (8) reaffirms that all such Obligations continue to be
secured by the Security Documents, which remain in full force and effect and are
hereby ratified and confirmed.

 

OUTLET RETAIL STORES, INC.

 

 

By:

/s/ Laurence Winoker

Laurence Winoker
Senior Vice President and
Chief Financial Officer

 
 

PFALTZGRAFF FACTORY STORES, INC.

 

 

By:

/s/ Laurence Winoker

Laurence Winoker
Senior Vice President and
Chief Financial Officer

 
 

SYRATECH ACQUISITION CORPORATION

 

 

By:

/s/ Laurence Winoker

Laurence Winoker
Senior Vice President and
Chief Financial Officer



 

 

LIFETIME BRANDS AMENDMENT NO. 5

 

--------------------------------------------------------------------------------

 

LTB DE MEXICO, S.A. DE C.V.

 

 

By:

/s/ Laurence Winoker

Laurence Winoker
Director

 
 

TMC ACQUISITION INC.

 

 

By:

/s/ Laurence Winoker

Laurence Winoker
Senior Vice President and
Chief Financial Officer

 
 
 
 
LIFETIME BRANDS AMENDMENT NO. 5

 

 